Citation Nr: 1215202	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Behcet's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS`ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to July 1992, which includes service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2010, the Board remanded the case for further development.

The Board also notes that the Veteran was afforded a November 2009 Travel Board hearing before a Veterans Law (VLJ).  Because that VLJ is no longer employed by the Board, the Veteran was offered the opportunity to attend another hearing, which she accepted.  In this regard, in March 2012, the Veteran and her son testified before the undersigned at the Board's offices in Washington, DC.  The hearing transcripts are associated with the claims file and have been reviewed.

During the March 2012 hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for Behcet's disease.  A review of the record reflects that further development is necessary prior to analyzing the claim on the merits.

The Veteran reports that she began experiencing mouth sores, memory impairment, and tingling sensations in her arms and legs during the end of her active service (i.e. sometime in 1991 or 1992) and these symptoms have persisted.  See November 2009 hearing transcript.  She later noticed vaginal ulcers.  The medical record includes a November 1997 neuropsychological examination reflecting complaints of memory loss and a diagnosis of a cognitive disorder, not otherwise specified.  The Veteran has also been diagnosed with Behcet's disease and references to Behcet's disease were made in her medical records.

Service treatment records do not show a diagnosis of Behcet's disease.  During service the Veteran was treated several times for vaginitis, urinary tract infections, and knee and foot problems.  The referenced maladies, however, appear to have taken place prior to her deployment to the Persian Gulf.  On her separation examination report dated in February 1992, it was noted that there was no significant change in her health since the last physical examination except for constant bilateral knee pain and a constant burning sensation to her upper arms and thighs.

According to a February 1992 Desert Shield/Storm Out-Processing Check List, it was noted that the Veteran was deployed to Dhahran, Iraq, from September 1990 to May 1991.  While deployed she lived or worked in close proximity to the local population, and ate locally purchased meats, fish, poultry, or dairy products.

According to an October 1996 memorandum, the Deputy Secretary of Defense provided a memorandum for Persian Gulf War Veterans Concerning Khamisiyah, Iraq.  Their investigation revealed that chemical weapons were present when U.S forces destroyed a series of ammunition storage bunkers and crated munitions in an open pit area at a complex called "Khamisiyah" or "Tal al-Lahm," about 15 miles of an "Nasiriyah" in southern Iraq.  The Deputy Secretary indicated that the Veteran's unit was in the vicinity of Khamisiyah during the period of March 4-15, 1991.

An undated letter indicated that the Veteran was participating in the VA Persian Gulf Registry.  The Veteran's complaints of a burning sensation, memory loss, and repeated yeast infections were noted. 

In April 1997, the Veteran underwent a VA Gulf War examination; the impression was of burning sensation over outer aspects of the arms and forearms, etiology undetermined; short-term memory loss; and chronic repeated yeast infections of the vagina.  An October 1997 VA gynecological examination was normal.  An October 1997 VA general medical examination revealed arthralgia of both knees.  A November 1997 neuropsychiatric examination report shows an Axis I diagnosis of cognitive disorder, not otherwise specified; major depressive disorder; and dysthymic disorder.  

In a December 2000 letter, B.R., the Special Assistant for Gulf War Illnesses, Medical Readiness, and Military Deployments, indicated that he notified the Veteran in 1997 that if she was with her unit between March 10, 1991 and March 13, 1991, she may have been exposed to a very low level of chemical agent resulting from the demolition of munitions at Khamisiyah.  B.R. further noted that the most up-to-date computer modeling technology indicates that the possible exposure areas are now considered to be generally smaller than those modeled in 1997.  B.R. concluded that, based on the current medical evidence and ongoing research, there is no indication that any long-term health effects would be expected from the brief, low-level exposure to chemical agents that may have occurred near Khamisiyah.

Records from the Womack Army Medical Center have been reviewed.  An October 2001 treatment note shows an assessment of vaginal sores.  The examiner noted that they were likely herpetic lesions but if viral cultures were negative, a diagnosis of Behcet's disease should be considered.  A telephone consultation note dated in November 2001 indicates that the Veteran's herpes culture was negative.  The Veteran, at that time, also reported lesions in her mouth.  The physician believed that the Veteran has Behcet's disease.  A February 2002 treatment note shows assessments of recurrent vaginal lesions and recurrent oral ulcers.  It was noted that a possible etiology was Behcet's disease.  Optometry and gynecological consultations were recommended.  Gynecological consultation conducted in February 2002 showed some tenderness on the Veteran's inner labia minor, bilaterally, but no lesions seen.  Optometry consultation conducted in March 2002 revealed no signs of inflammation due to Behcet's disease.   In March 2003, the Veteran was seen for complaints of vaginal burning.  According to a telephone consultation report, the Veteran's cervical biopsy results were squamous atypia not diagnostic for "SIL," and superficial changes suggestive of HPV.  It was also noted that results from a left vaginal wall cyst biopsy were squamous mucosa with chronic inflammation.  According to an April 2003 report, the Veteran, with a significant personal medical history, presented to the clinic to rule-out Behcet's syndrome.  The physician examined the Veteran and noted that she had complications including genital and oral ulcers by history, as well as exercise-induced allergies and some diffuse arthralgias.  The physician noted that the Veteran may have Behcet's disease but would like to rule-out lupus and/or other causes.  A subsequent note indicates that all tests were negative, including the "ANA," which was negligibly positive.  The physician noted that the Veteran may have mild Behcet's, but does not require treatment at the time.

Subsequent post-service treatment notes from Womack Army Medical Center and Fayetteville Family Extended Care, Carolina Neurological Services, and Fayetteville Gastroenterology Associates, PA, show various assessments of vaginitis, cystitis, recurrent lesions in the mouth and genital area, gastrointestinal complaints, and back complaints and surgery in September 2010.

In a September 2005 letter, E.P.E., Deputy Assistant Secretary of Defense, Force Health Protection and Readiness, informed the Veteran that Institute of Medicine researcher compared the causes of death and their rates among U.S. Army Gulf War Veterans whose units might have been exposed to very low levels of chemical warfare agents with U.S. Army Gulf Veterans whose units were unlikely to have been exposed.  The research indicated that the overall rate of death for cancer was the same, with only a slightly higher death rate due to brain cancer among service members assigned to units that might have been exposed.

Pursuant to the Board's March 2010 remand, the Veteran underwent a VA examination in April 2011.  The examiner, certified in internal medicine, reviewed the claims file, examined the Veteran, and then opined that the Veteran's Behcet's syndrome is less likely as not caused by, or a result of, her military service.  In arriving at such opinion, the examiner stated that there is no evidence showing that the Veteran had such syndrome during service or shortly thereafter.  The examiner noted that the Veteran's first symptoms could have been around 1998, which is approximately 6 years after service discharge, but noted that the first diagnosis was not documented in the record until 2001.  The examiner concluded that there is no evidence to associate the Veteran's Behcet's syndrome to her service in the Persian Gulf.   

Thereafter, in June 2011, the Veteran underwent a VA rheumatology consultation.  It was noted that, in terms of Behcet's syndrome, the Veteran gets vaginal ulcers about once monthly or once every few months; oral ulcers maybe twice yearly; daily arthralgias in her back and trochanteric bursa; memory impairment; and occasional rashes, about twice yearly.  On examination, there were no active skin problems.  One vaginal ulcer was seen.  A full musculoskeletal examination showed full range of motion without evidence of synovitis.  The examiner indicated that the Veteran meets 2 of the 5 criteria for a diagnosis of Behcet's syndrome.  It was noted that there is no documentation of a positive pathergy test or inflammatory eye disease.  The examiner stated that currently the Veteran does not show evidence of Behcet's syndrome, but noted that does not mean that she has not had evidence of the disease at another time.  Ultimately, the examiner was unable to determine whether the diagnosis of Behcet's disease is related to the Persian Gulf service.  The examiner noted that unfortunately there are no pathognomic tests in Behcet's disease and, as a result, the diagnosis is made based on clinical findings only.  An addendum report dated in the following month indicates that the examiner of the June 2011 examination reviewed the Veteran's claims file.

In support of her claim, the Veteran has submitted two medical reports from the Veteran's private rheumatologist, Dr. K. M. Vereczkey-Porter.  In this regard, according to an October 2009 final report, such physician indicated that the Veteran returned to the clinic for reassessment.  Examination was positive for fatigue, skin ulcers, and morning stiffness.  Assessment was: Bouchard's syndrome with oral and genital ulcers; recent history of urinary tract infection and kidney stones; back pain, low back tightness (musculoskeletal sacroilitis is always a concern); osteopenia; and vitamin D deficiency.  

In Dr. Vereczkey-Porter's February 2012 report, she stated that the Veteran has a long history of symptoms of autoimmune disease including fatigue, joint pain, joint swelling, difficulty sleeping, and oral and genital ulcers.  The physician noted further that the Veteran had been exposed to chemical agents and possibly infectious agents that might have triggered her immune system.  The physician stated that the Veteran then presented with the symptomatology of Behcet's disease.  The physician noted that autoimmune diseases are often triggered by chemical and infectious exposure and often patients with autoimmune disorders are diagnosed late due to non-specific symptoms.

The Board notes that, during the March 2012 hearing, the Veteran suggested that there might be outstanding treatment notes from Dr. K. M. Vereczkey-Porter.  On remand, any outstanding medical records from such medical provider should be requested.  

Additionally during her March 2012 personal hearing, the Veteran stated that it was her belief that her April 2011 VA examination was not thorough; noting that the examination was brief, and the appropriate testing was not done.  Also, the Veteran's representative noted that the June 2011 examiner provided no rationale for her opinion that she was unable to relate the Veteran's Behcet's disease to service without resorting to speculation.   In light of the Veteran's assertion that the April 2011 VA examination was not adequate and the fact that the examiner did not provide rationale for her finding that she was unable to relate the Veteran's Behcet's disease without resorting to speculation, an additional comprehensive VA examination is necessary.  

The record indicates that Veteran is a Licensed Practical Nurse (LPN); therefore her statements should be given their due weight as probative evidence (See Pond v. West, 12 Vet. App. 341 (1999).  However, the Board must defer to the competent opinion from a licensed practicing physician who has specific expertise in autoimmune disorders and/or occupational and environmental medicine so as to address the etiology of the Veteran's disorder in relation to her Persian Gulf service. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and consent forms from the Veteran, request any and all treatment records pertaining to treatment for Behcet's disease from Dr. K. M. Vereczkey-Porter from the University of North Carolina Hospitals, Chapel Hill.  The Veteran should be asked to submit any other pertinent outstanding evidence in support of her claim.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her Behcet's syndrome, preferably by a physician who specializes in autoimmune disorders or environmental medicine who has not yet examined the Veteran.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to and reviewed by the examiner.  The examiner is asked to: 

a.  Diagnose all present symptoms and manifestations related to Behcet's disease.  Indicate any and all pertinent rheumatology, joint, cardiology, optometry, gynecological, vascular, digestive, and brain findings; 

b.  Indicate whether any in-service symptoms demonstrate Behcet's disease.   In so doing, discuss the tingling sensations in the extremities noted in service, and the Veteran's competent reports of mouth sores and memory impairment during service;   

c.  Opine whether it is at least as likely as not that any post-service Behcet's disease diagnosis is related to, or had its onset during, the Veteran's Persian Gulf War service;   

d.  If the examiner finds that the Veteran's Behcet's disease is not etiologically related to her active service, opine whether it is more or less likely that the Veteran has any other autoimmune disorder productive of similar symptoms that is related to, or had its onset during, the Veteran's Persian Gulf War service.

In formulating his or her opinion, the examiner should, at a minimum, review the following: the Veteran's service treatment records (to include the separation examination report dated in February 1992); the Secretary of Defense reports of the Veteran's unit possibly being exposed to very low levels of chemical warfare agents from March 10-13, 1991, at Khamisiyah, Iraq; the April 2011 VA examination report; the June 2011 VA rheumatology consultation report; Dr. Vereczkey-Porter's February 2012 report; and the Veteran's competent statements (as a licensed nurse practicioner) regarding pertinent symptoms during service and thereafter.  

A complete rationale should be provided for any opinion provided. 

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

